UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2016 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-14760 RAIT FINANCIAL TRUST (Exact name of registrant as specified in its charter) Maryland 23-2919819 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
